Per Curiam : This appeal must he dismissed. It comes directly from the circuit court of Goolc county to this court, upon the hypothesis, we presume, that it involves a freehold. This is a misapprehension. Conceding all that appellants claim in respect to the strip of land in question, it amounts to an easement, only, and we have repeatedly held this does not constitute a freehold. The appeal will he dismissed, with leave to appellants to withdraw the record, abstracts and briefs, if they shall desire to do so. Appeal dismissed.